DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 8/09/2021.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,087,066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are obvious subset of the present claims, performing similar operations of predicting, by the machine learning circuitry and based on the past data, whether one or more SIR drop violations would be present in a clock-tree synthesis (CTS) layout due to routing of the CTS layout, wherein the additional limitations of the patented claims which include SIR drop violation prediction circuitry that includes the machine learning circuitry which also receives clock-tree synthesis (CTS) layout data and inspects CTS layout data, are specific obvious auxiliary features that could be implemented to prepare for the prediction step/operations as claimed in both inventions.  Furthermore, as per present claims 10-15, although the present claims are directed to a method whereas the patented claims are directed to a system, it would have been obvious to one of ordinary skilled in the art at the time of the effective filing date of the invention to derive the method of present claims from the system of the patented claims or vice versa because in computer-aided design and analysis of circuits, the computer system including computer readable medium comprising instructions, is used to implemented the method steps.
Claims 16-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,16-20 of U.S. Patent No. 11,087,066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing the similar operations of training machine learning circuitry or training a plurality of machine learning models with information indicative of static voltage (SIR) drop violations in a plurality of electronic device designs, the machine learning circuitry or training a plurality of machine learning models based on past data to predict the present of SIR drop violations in electric device designs after routing has been performed; and predicting whether one or more SIR drop violations would be present in a clock-tree synthesis layout due to a subsequent routing of the CTS layout.  Although the patented claims 16-20, the prediction step is performed by a SIR drop violation prediction circuitry, whereas in the present claims, this prediction step is performed by the machine learning circuitry, this difference in limitations is an obvious variation of the patented claims 1-9 also recite that the SIR drop violation prediction circuitry includes machine learning circuitry which is used to perform the prediction step.  Additionally, the specific steps of storing the plurality of machine learning models in the database, receiving the clock-tree synthesis data, and predicting…based on similarity comparison between the CTS data and the plurality of machine learning models, as recited in the patented claims are specific obvious auxiliary features that could be implemented to prepare for the prediction step/operations as claimed in both inventions, and which also are covered by the present claims 2-5, 7-8.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810,346 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operations of predicting, based on the past data, whether one or more SIR drop violations would be present in a clock-tree synthesis (CTS) layout due to routing of the CTS layout, by generating first stage and second stage ensembles (as further recited in present claims 6 and 19) and the learning circuitry’s prediction based on the comparison (as recited in present claims 7-8); wherein SIR drop violation prediction circuitry which receives clock-tree synthesis (CTS) layout data, inspects the CTS layout data as recited in the patented claims, are specific obvious auxiliary features that could be implemented to prepare for the prediction step/operations as claimed in both inventions, and which also are covered by the present claims 2-5, 7-8, and the model bank as recited in the patented claims are covered by present claim 6.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if the obviousness non-statutory double patenting rejection(s) set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-20, the independent claims 1, 10, and 16, from which the respective claims depend, recite the method comprising a combination of inventive steps of predicting, by the machine learning circuitry and based on the past data, whether one or more SIR drop violations would be present in a clock-tree synthesis (CTS) layout due to a routing (or a subsequent routing) of the CTS layout, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 12, 2022